MEMORANDUM **
A review of the record and petitioner’s briefs indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See 26 U.S.C. § 6330(c)(2)(B); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard)
Accordingly, the motion to summarily affirm the tax court’s judgment is granted.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.